         Case 0:21-cr-60005-RKA Document 16 Entered on FLSD Docket 01/22/2021 Page 1 of 1
                                         COURT M INUTES/ORDER
                            U nited States M agistrate Judge A licia 0 .V alle
                                     Courtroom 310                                   Date: 1/22/2021 Time:11:00am .                    .


 Defendant:GregoriPalaciost!j                  J#:26462-104 Case#:21-C-60005-RKA
 AUSA:Law ren e Lavecchio                                   Attorney:Jay Allen W hite, Esq.
 Violation: Sm uggling Goods from US;Alien in Possession ofFirearm s
 Proceeding:Arraignment-lqûaocMu-k-tûo                               CJAAppt:
 Bond/PTD Held:L Yes L No       Recommended Bond:
 BondSetat:$250KCSBwith Nebbia                      Co-signed by:
  f- Surrenderand/ordonotobtainpassports/traveldocs       Language: Sp nish

                        .
                                            x'saweek/month by                Disposition:
      phone:            x,saweek/monthinperson                                   2
                                                                                    $
                                                                                    '    .
                                                                                                                  .
                                                                                                     .

  c   Random urine testingby PretrialServices                                    '           Q   .

      Treatm ent as deem ed necessary
  f- R                                                                                                       .         o
      efrain from excessive use ofalcohol                                    .
                                                                                                         -

  !- P                                                                               e-*          N                    M       ,
      articipate in mentalhealth assessment& treatm ent                                  '
  f-                                                                                             x                         h           .
      Maintainorseekfull-timeemployment/education                                                                      j           .
  f-' Nocontactwithvictims/witnesses
  C   No firearm s
                                                                                     .

  C Notto encum berproperty                                                                                       '
                                                                                 .       .           I           %
                                                                                                                  aj
  C   M ay notvisittransportation establishm ents                                    .
                                                                                                 C--).                 ô-w$ <- fu- .
  C HomeConfinement/El
                     ectronicMonitoringand/or                                                .
                                                                                                         1rh , ew-ï
                                                                                                                  ..'
                                                                                                                    o.-.
      curfew                 pm to           am , paid by                            N;tG                  .
                                                                                          ujjtypj:aenteyed
  1- Allowances:M edicalneeds,courtappearances, attorneyvisits,                      tlrytrialdemanded
      religious,em ploym ent                                                                 .           .
    Travelextended to:                                                                                                                 .

 r'
  - Other:
NEXT COURT APPEARANCE       Date:              Tim e:             J
                                                                   udge:                                         Place;
ReportRE Counsel:
PTD/Bond Hearing:
Prelim/ArraignorRemoval:
Status Conference RE:
D.A.R.àï't%'
           )',t                                                            TimeinCourt: IQ !4$:%                               ,

  CHEEK IFAPPLICABLE:        Forthereasonsstated bycounselforthe Defendantand findingthatthe endsofjustiteserved by
  grantingtheoretenusmotion fortontinuanceto hirecounseloutweighthe bestinterestsofthe publlc& the Defendantin a
  SpeedyTrial,thecourtfindsthattheperiod oftime from today, through and including          ,shallbedeem ed
  excludableinaccordancew iththeprovisionsoftheSpeedy TrialAct, 18 UK 3161 etseq..
